Citation Nr: 1545021	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, including as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disability, including as due to an undiagnosed illness.

5.  Entitlement to service connection for an eye disability, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, including as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from June 1988 to December 1988, and had a period of active duty from September 1990 to July 1991.  He had additional periods of active service with the Army Reserve.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with PTSD, psychotic disorder, and schizophrenia, among other psychiatric disabilities.  He asserts that his acquired psychiatric disorder is attributable to his service, including fear of hostile military activity while serving in Operation Desert Storm.  

A July 2012 VA examination found that the Veteran's symptoms are best described as a psychotic disorder, with an onset in approximately 1998, several years after the Veteran's discharge from active duty.  The examiner's findings do not take into account service treatment records from April 1991 and June 1991, in which the Veteran reported nightmares, sleep impairment, feelings of depression, and excessive worry; nor does the report consider the competent lay evidence of psychiatric symptoms manifesting between 1991 and 1998.  The examiner also failed to explain why the Veteran's avoidance symptoms were better attributed to of psychotic disorder, rather than PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination must be scheduled to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

The Veteran's service treatment records include only his records from his period of active duty.  On remand, all efforts must be undertaken to locate the Veteran's records from his service in the Army Reserve, as they are potentially relevant to the claims on appeal.  38 C.F.R. § 3.159(c)(2) (2015).

An October 2008 VA clinical note reflects that the Veteran sought treatment for his skin disability at a non-VA facility, Alabama Dermatology Associates.  Pending the Veteran's written authorization, a complete set of records from this organization must be obtained, as they are potentially relevant to the Veteran's claim for service connection for a skin disability.  38 C.F.R. § 3.159(c)(1).

The Veteran asserts that a sleep disorder, to include chronic fatigue syndrome, and sleep apnea, an eye disability, a respiratory disability, and a skin disability may be attributable to an undiagnosed illness, the result of his service in Southwest Asia.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  VA examinations are necessary to determine the nature and etiology of these disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since September 2012.

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have treated him for the claimed disabilities on appeal, including physicians at Alabama Dermatology Associates.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to claimed disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's available records from his service with the Army Reserve, and request that the Veteran's Reserve unit identify all periods of ACDUTRA and inactive duty for training (INACDUTRA).  If such records do not exist or are otherwise unavailable, a negative response must be obtained.  

4.  Thereafter, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye disability (other than refractive error) had its onset during or is related to his active service.

The examiner must also indicate whether it is at least as likely as not that the Veteran has abnormalities of the eye, other than refractive error, that cannot be attributed to a known clinical diagnosis.  That is, does it represent an undiagnosed illness or a medically unexplained chronic multisymptom illness?
  
The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability had its onset during or is related to the Veteran's active service.  In reaching a conclusion, the examiner must take into account the competent statements by the Veteran and his family and friends that they observed nodules under the Veteran's skin soon after his separation from service.  

The examiner must also indicate whether it is at least as likely as not that the Veteran has abnormalities of the skin that cannot be attributed to a known clinical diagnosis.  That is, does it represent an undiagnosed illness or a medically unexplained chronic multisymptom illness?
  
The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any pulmonary or upper respiratory disability, including chronic sinusitis or rhinitis, had its onset during a period of active duty or ACDUTRA; or whether it is otherwise related to the Veteran's active service.  

The examiner must also indicate whether it is at least as likely as not that the Veteran has a disability manifested by shortness of breath that cannot be attributed to a known clinical diagnosis.  That is, does it represent an undiagnosed illness or a medically unexplained chronic multisymptom illness?
  
The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA sleep disorders examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep disorder disability, including chronic fatigue syndrome and sleep apnea, had its onset during a period of active duty or ACDUTRA; or whether it is otherwise related to the Veteran's active service.  In reaching an opinion, the examiner must take into account the service treatment records in which the Veteran reported chronic sleep impairment during his 1991 deployment in support of Operation Desert Storm, as well as the competent lay evidence of disordered sleep since service.  

The examiner must also indicate whether it is at least as likely as not that the Veteran has a disability manifested by fatigue or difficulty sleeping that cannot be attributed to a known clinical diagnosis.  That is, does it represent an undiagnosed illness or a medically unexplained chronic multisymptom illness?
  
The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for a VA psychiatric examination.  The entire record must be reviewed by the examiner.   

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner must indicate whether there is a link between the current symptomatology and the Veteran's fear of hostile military activity during Operation Desert Storm.

If the examiner finds that the Veteran does not have PTSD that is attributable to his service, to include fear of hostile military activity, he or she must then state whether it is at least as likely as not (probability of 50 percent or greater), that any other diagnosed mental health disorder, to include psychotic disorder or schizophrenia, first manifested during the Veteran's service, within the first post-service year, or is otherwise related to his service.  In reaching a conclusion in this matter, the examiner must address the April 1991 and June 1991 service treatment records noting psychological distress during service, as well as the competent lay evidence of psychiatric symptoms since the Veteran's return from active duty.  With respect to any psychotic disorder or schizophrenia, the examiner must state whether it is at least as likely as not that the disorder manifested in service or within a year of the Veteran's separation from service.  

The examiner must also indicate whether it is at least as likely as not that the Veteran has a disability manifested by psychiatric symptoms that cannot be attributed to a known clinical diagnosis.  That is, does it represent an undiagnosed illness or a medically unexplained chronic multisymptom illness?

The examination report must include a complete rationale for any opinion expressed.  

9.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

